MORROW, Presiding Judge.
The offense is murder; penalty assessed at confinement in the penitentiary for five years.
The indictment is regular and regularly presented. Appellant entered a plea of guilty. The facts heard before the trial court are not brought up for review. No irregularity in the proceeding has been perceived, and nothing appears requiring further discussion.
The judgment and sentence fail to take note of the Indeterminate Sentence Law (article 775, C. C. P.), under the terms of which the appellant will be condemned to suffer confinement in the penitentiary for a period of not less than two nor more than five years.
As reformed, the judgment is affirmed.